Citation Nr: 1606402	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  15-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for cubital tunnel syndrome. 

3.  Entitlement to service connection for hallux valgus.  

4.  Entitlement to service connection for an ulnar disorder of the elbow.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a depressive disorder (other than service-connected posttraumatic stress disorder (PTSD)), and, if so, whether the claim should be allowed. 

6.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral foot arthritis and, if so, whether the claim should be allowed. 

7.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension and, if so, whether the claim should be allowed.  

8.  Whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD) and, if so, whether the claim should be allowed.  

9.  Entitlement to special monthly compensation (SMC) based on the need of the regular aid and attendance of another (A&A) or by reason of being housebound (HB).  

10.  Entitlement to special home adaptation.

11.  Entitlement to specially adapted housing.  

12.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  

(The issues of service connection for bilateral hearing loss; an initial rating for a lumbar spine disability in excess of 40 percent; an initial rating for pes planus with bilateral plantar fasciitis, rated 10 percent prior to April 11, 2015, and as 50 percent thereafter; and an effective date prior to August 9, 2008, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in a separate Board decision).  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to February 2005. 

This matter comes before the Board of Veterans' Appeals from rating decisions of February and April 2015 of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

The February 2015 rating decision denied entitlement to special home adaption and to specially adapted housing.  After a Notice of Disagreement (NOD) and a July 2015 Statement of the Case (SOC) addressing, the appeal was perfected by filing VA Form 9, Appeal to the Board of Veterans' Appeals, in July 2015.  

The April 2015 rating decision denied service connection for a cervical spine disability; cubital tunnel syndrome; hallux valgus; and for an ulnar disorder of the elbow.  That decision also denied reopening of claims for service connection for a depressive disorder (other than the already service-connected PTSD) and bilateral foot arthritis (which were previously denied by a March 2010 unappealed rating decision) and denied reopening of claims for service connection for hypertension and GERD (which were previously denied by an April 2013 rating decision).  The April 2015 rating decision also denied entitlement to SMC based on the need of the regular A&A or by reason of being HB.  After a Notice of Disagreement (NOD) and an October 2015 SOC, the appeal was perfected by filing VA Form 9, Appeal to the Board of Veterans' Appeals, in October 2015.  

Parenthetically, the Board notes that received in January 2013 was correspondence in which the Veteran indicated his disagreement with the denial of service connection for depression.  However, this was more than one year after the March 22, 2010, notification and, as such, did not constitute a timely Notice of Disagreement (NOD) for the purpose of initiating an appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2015 and October 2015 VA Form 9s, Appeals to the Board of Veterans' Appeals, the Veteran requested that he be afforded the opportunity to testify in support of his claims at a videoconference.  

In view of the foregoing, the Veteran should be scheduled for a videoconference at the RO and notified of this by correspondence sent to his most recent address of record.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference at the RO in accordance with the docket number of his appeal or at a later date if requested in a timely manner by the Veteran. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

